Name: Commission Regulation (EEC) No 3507/88 of 10 November 1988 introducing a countervailing charge and suspending the preferential customs duty on imports of mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of clementines originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 88 Official Journal of the European Communities No L 306/65 COMMISSION REGULATION (EEC) No 3507/88 of 10 November 1988 introducing a countervailing charge and suspending the preferential customs duty on imports of mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (5), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, for mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines originating in Turkey, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27(2) thereof, Whereas Article 25(1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (6), as amended by Regulation (EEC) No 1 555/84 17), a rate of customs duty of 5,6% should be reintroduced : Whereas if the system is to operate normally the entry price should be calculated on the following basis :Whereas Commission Regulation (EEC) No 3198/88 of18 October 1988 fixing the reference price for mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines for the 1988/89 marketing year (3) fixed the reference price for products of class I from 1 November 1988 to 28 February .1989 at 27,51 ECU per 100 kilograms net ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (8), as last amended by Regulation (EEC) No 1636/87 ( »),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient, Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges ­ indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; 0 OJ No L 220, 10. 8 . 1974, p. 20 . 0 OJ No L 368 , 31 . 12. 1985, p. 1 . C) OJ No L 367, 23. 12. 1981 , p. 3 . o OJ No L 150, 6. 6 . 1984, p. 4. (8) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . (') OJ No L 118, 20 . 5 . 1972, p . 1 . 0 OJ No L 198 , 26 . 7. 1988 , p . 1 . 0 OJ No L 284, 19 . 10 . 1988 , p . 20 . 11 . 11 . 88No L 306/66 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : CN codes 0805 20 30, 0805 20 50, 0805 20 70 and 0805 20 90 originating in Turkey. 2. The import duty on these products is fixed at 5,6 % . Article 2 This Regulation shall enter into force on 12 November 1988 . Article 1 1 . A countervailing charge of 3,97 ECU per 100 kilo ­ grams net is applied on imports of mandarins, including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines falling within This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1988 . For the Commission Frans ANDRIESSEN Vice-President